Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is in response to application amendments filed on 12-2-2020. 
2.        Claims 2 - 4, 6 - 11, 13 - 17, 19 - 21 are pending.  Claims 2, 9, 15 have been amended.   Claims 1, 5, 12, 18 have been canceled.  Claims 2, 9, 15 are independent.  This application was filed on 10-23-2019. 
 
Response to Arguments

3.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 12-2-2020, with respect to the rejection(s) under Ramaswamy in view of Weidner and further in view of Dibble have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ramaswamy in view of Dibble.

A.  The Claim Objection for Claim 9 has been withdrawn due to claim amendments. 

B.  The Double Patenting Rejection for Claims 2 - 21 has been withdrawn due the filing and approval of a Terminal Disclaimer (TD). 

C.  Applicant argues on pages 9-10 of Remarks:    ...   “selecting one group of at least two verification code generators    ...    randomly selecting the one group of at least two verification code generators from the verification code generator set, wherein the verification code generator set includes a first group of at least two verification code generators and a second group of at least two verification code generators, and wherein: a first number of verification code generators of the first group is different from a second number of verification code generators of the second group, and the first group includes at least one specific verification code generator type that is not included in the second group, or both,”    ...   . 

    The Examiner respectfully disagrees.  Ramaswamy discloses the grouping of the verification objects into a family or group based on type of verification object comprising verification objects which are different and do not overlap. (see Ramaswamy paragraph [0050], lines 1-9: each verification engine operates on a family (type) of verification object; (i.e. fingerprint  verification engine operates on a particular fingerprint or different types of fingerprint; knowledge verification object operates on different types of challenge-response questions; family designated different verification engines for a family of verification objects))  
    Ramaswamy discloses the selection of verification objects (two or more objects) to be utilized in performing an authentication procedure. (see Ramaswamy paragraph [0033], lines 1-13: verification objects are used for verifying the identity of users; verification objects associated with a user’s biometric characteristics such as a voiceprint (speech verification mode), a user’s knowledge such as answers to challenge questions (question-and-answer verification mode), and a user’s possession (i.e. cards, tokens, certificates, and etc.); paragraph 0050], lines 1-9: a set of verification engines; each verification engine operates on a family (group) of verification objects (a verification 

D.  Applicant argues on page 10 of Remarks:    ...   the applied references fail to teach or render obvious “selecting one group of at least two verification code generators from a verification code generator set    ...   randomly selecting the one group of at least two verification code generators from the verification code generator set, wherein the verification code generator set includes a first group of at least two verification code generators and a second group of at least two verification code generators, and wherein: a first number of verification code generators of the first group is different from a second number of verification code generators of the second group, and the first group includes at least one specific verification code generator type that is not included in the second group, or both,”    ...   .

    The Examiner respectfully disagrees.  Ramaswamy discloses the grouping of the verification objects into a family or group based on type of verification object comprising verification objects which are different and do not overlap. (see Ramaswamy paragraph [0050], lines 1-9: each verification engine operates on a family (type) of verification object; (i.e. fingerprint  verification engine operates on a particular fingerprint or different types of fingerprint; knowledge verification object operates on different types of challenge-response questions; family designated different verification engines for a family of verification objects))  
family (group) of verification objects (a verification mode) such as a knowledge engine operating on different types of challenge-response questions; (i.e. question-and-answer verification mode); (two verification modes: speech verification mode and question-and-answer verification mode); (two verification objects selected from each verification modes, type or group))  

E.  Applicant argues on page 10 of Remarks:    ...   claim 9 recites similar subject matter. 

    Independent claims 9, 15 have similar limitations as independent claim 2.  Responses to arguments against independent claim 2 also answer arguments against independent claims 9, 15.   

F.  Applicant argues on page 10 of Remarks:    ...   as recited in claims 2 and 15 and similarly recited in claim 9.   

    Independent claims 9, 15 have similar limitations as independent claim 2.  Responses to arguments against independent claim 2 also answer arguments against 

G.  Applicant argues on page 10 of Remarks: The dependent claims depend from claims 2, 9, and 15 and are therefore believed to be allowable for the same reasons described above   ...   . 

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.    

Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 2, 7, 8, 9, 14, 15, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy et al. (US PGPUB No. 20040088587) in view of Dibble et al. (US Patent No. 8,904,493).     	

Regarding Claims 2, 9, 15, Ramaswamy discloses a method and a system and a computer program product being embodied in a tangible non-transitory computer readable storage medium comprising computer instructions (see Ramaswamy paragraph [0087], lines 1-5: computer system programmed to implement the inventive techniques such as a personal computer, PDA, etc. (computer indicates a processor 
a)  selecting one group of at least two verification code generators from a verification code generator set comprising a plurality of verification code generators to compose a current use set, wherein the verification code generator set includes a plurality of groups, wherein each group includes at least two verification code generators, and wherein the selecting of the one group of at least two verification code generators from the verification code generator set (see Ramaswamy paragraph 0050], lines 1-9: a set of verification engines; each verification engine operates on a family (group) of verification objects (a verification mode) such as a knowledge engine operating on different types of challenge-response questions) comprises: 
b)  randomly selecting the one group of at least two verification code generators from the verification code generator set wherein the verification code generator set includes a first group of at least two verification code generators and a second group of at least two verification code generators (see Ramaswamy paragraph 0050], lines 1-9: a set of verification engines; each verification engine operates on a family (group) of verification objects (a verification mode) such as a knowledge engine operating on different types of challenge-response questions), and wherein: a first number of verification code generators of the first group is different from a second number of verification code generators of the second group, and the first group includes at least one specific verification code generator type that is not included in the second group, or both; (see Ramaswamy paragraph [0033], lines 1-13: verification objects are used for verifying the identity of users; verification objects associated with a user’s biometric characteristics such as a voiceprint (speech verification mode), a user’s knowledge such as answers to challenge questions (question-and-answer verification mode), and a user’s possession (i.e. cards, tokens, certificates, and etc.); paragraph 0050], lines 1-9: a set of verification engines; each verification engine operates on a family (group) of verification objects (a verification mode) such as a knowledge engine operating on different types of challenge-response questions; (i.e. question-and-answer verification mode); (two verification modes: speech verification mode and question-and-answer verification mode); (two verification objects selected from each verification modes))    
c)  executing each verification code generator in the current use set to obtain corresponding partial verification codes; (see Ramaswamy paragraph [0008], lines 1-10: authentication framework implemented by enabling dynamic user authentication that combines multiple authentication objects using a shared context based on varying customizable user preferences and transaction requirements; paragraph [0088], lines 1-6: software instructions for performing methodologies of invention, are stored in associated memory devices and executed by CPU (HW processor)) and     
d)  composing a current verification code from the partial verification codes; and e) outputting the current verification code to a user. (see Ramaswamy Figure 3 and 

Ramaswamy does not specifically disclose for f): receive a user response made in response to a current verification code, and for g): compare a current verification code and a user response to determine whether a user is verified.
However, Dibble discloses:
f)  receiving a user response that is made in response to the current verification code; (see Dibble col 1, lines 43-46: sending a challenge to the user device for presentation to a user; authentication challenge includes a challenge parameter and data describing the two or more first images and the one or more second images; col 1, lines 47-49: receive a challenge response from the user device (based on user input) describing a user selection of at least one image (single user response) from among the two or more first images and one or more second images; (based on instructions indicated by the challenge parameter)) and 
g)  comparing the current verification code and the user response to determine whether the user is verified. (see Dibble col 22, lines 5-15: verification engine compares the challenge response to the challenge (output to the user) in order to make the determination of a successful response; if challenge includes an instruction for the user to perform a particular action in association with the 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramaswamy for f): receive a user response made in response to a current verification code, and for g): compare a current verification code and a user response to determine whether a user is verified as taught by Dibble. One of ordinary skill in the art would have been motivated to employ the teachings of Dibble for the benefits achieved from the efficiency of a system that enables user image selection thereby reducing the probability of an automated program circumventing an authentication challenge procedure. (see Dibble col 2, lines 31-34)  

Furthermore for Claim 9, Ramaswamy discloses wherein a processor; and a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to perform operations. (see Ramaswamy paragraph [0087], lines 1-5: computer system programmed to implement the inventive techniques such as a personal computer, PDA, etc. (computer indicates a processor coupled to memory), paragraph [0088], lines 1-6: software instructions for performing methodologies of invention, are stored in associated memory devices and executed by CPU (HW processor)) 

Furthermore for Claim 15, Ramaswamy discloses wherein a computer program product being embodied in a tangible non-transitory computer readable storage medium and comprising computer instructions for performing operations. (see 

Regarding Claims 7, 14, 20, Ramaswamy-Dibble discloses the method as described in claim 2 and the system as described in claim 9 and the computer program product as described in claim 15, further comprising: composing a current verification code checksum from partial verification code checksums generated by each verification code generator in the current use set. (see Ramaswamy Figure 4; paragraph [0011], lines 1-12: context shared across two or more verification objects comprises one or more variables associated with the verification operation; context variables represent one or more of user specific requirements and logical variables; paragraph [0097], lines 1-12: second and third objects are responses (i.e. partial variables) to a challenge; fourth object is a response (i.e. partial variable) to a challenge, fifth object is a voiceprint object (i.e. speech, partial response); (partial responses are combined for a final verification response to a set of verification objects))     
Specification in paragraph [0037] discloses a checksum can be an expected partial answer (or partial response) to a challenge question associated with a set of challenge questions used for verification. 

Regarding Claims 8, 21, Ramaswamy-Dibble discloses the method as described in claim 2 and the computer program product as described in claim 15, wherein at least two verification modes are used by the selected one group of at least two verification code generators in the current use set. (see Ramaswamy paragraph [0033], lines 1-13: verification objects are used for verifying the identity of users; verification objects associated with a user’s biometric characteristics such as a voiceprint (speech verification mode), a user’s knowledge such as answers to challenge questions (question-and-answer verification mode), and a user’s possession (i.e. cards, tokens, certificates, and etc.); paragraph 0050], lines 1-9: a set of verification engines; each verification engine operates on a family of verification objects (a verification mode) such as a knowledge engine operating on different types of challenge-response questions; (i.e. question-and-answer verification mode))         

6.        Claims 3, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy in view of Dibble and further in view of Yoshioka et al. (US PGPUB No. 20090164793).  

Regarding Claims 3, 10, 16, Ramaswamy-Dibble discloses the method as described in claim 2 and the system as described in claim 9 and the computer program product as described in claim 15, wherein the selecting of the one group of at least two verification code generators from the verification code generator set comprises:
Ramaswamy-Dibble does not specifically disclose for a): specifying a respective plurality of sequences of verification code generators, and for b): selecting at least 
However, Yoshioka discloses wherein the selecting of the at least two verification code generators from the verification code generator set comprises: 
a)  specifying a screening technique from a plurality of pre-established screening techniques, the plurality of screening techniques specifying a respective plurality of sequences of verification code generators; (see Yoshioka  paragraph [0015], lines 10-12: partial data items; generate an output value sequence of the multiple partial data items; paragraph [0096], lines 1-5: signature generation server divides information into partial information items to calculate hash information for a output value sequence) and
b)  selecting the at least two verification code generators from the verification code generator set based on the specified screening technique. (see Yoshioka paragraph [0108], lines 18-21: signature generating part utilizes the output value sequence indicating the partial data items to generate the digital signature of the extractor)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramaswamy-Dibble for a): specifying a respective plurality of sequences of verification code generators, and for b): selecting at least two verification code generators from a verification code generator set based on a specified screening technique as taught by Yoshioka.  One of ordinary skill in the art would have been motivated to employ the teachings of Yoshioka for the benefits of enhanced security for a digital signature system capable     

7.        Claims 4, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy in view of Dibble and further in view of Yoshioka and Sandhu et al. (US PGPUB No. 20060248333).

Regarding Claims 4, 11, 17, Ramaswam-Dibble-Yoshioka discloses the method as described in claim 3 and the system as described in claim 10 and the computer program product as described in claim 16.
Yoshioka discloses for b): selecting the screening technique as stated above. 
Ramaswamy-Dibble-Yoshioka does not specifically discloses for a): screening techniques have varying levels of complexity, and for b): a screening technique of a certain level of complexity. 
However, Sandhu discloses:
a)  the pre-established screening techniques have varying levels of complexity; (see Sandhu paragraph [0044], lines 1-18: a first and a second level of complexity corresponding to a factor; factor represents a type of user, the user, time of receipt of first message, user of a different type, type of location, and etc.) and
b)  the specifying of the screening technique from the pre-established screening techniques includes: selecting the screening technique of a certain level of complexity based on historical behavior records of the user. (see Sandhu paragraph [0044], lines 1-18: a first and a second level of complexity corresponding to a factor; factor can represent a type of user, the user, time of 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramaswamy-Dibble-Yoshioka for a): screening techniques have varying levels of complexity, and for b): a screening technique of a certain level of complexity as taught by Sandhu. One of ordinary skill in the art would have been motivated to employ the teachings of Sandhu for the benefits achieved from the added security for a system improving conventional public key cryptography to enable multiple levels of authentication security. (see Sandhu paragraph [0041], lines 1-4)          

8.        Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy in view of Dibble and further in view of Komano et al. (US PGPUB No. 20050201561)

Regarding Claims 6, 13, 19, Ramaswamy-Dibble discloses the method as described in claim 2 and the system as described in claim 9 and the computer program product as described in claim 15. 
Ramaswamy-Dibble does not specifically disclose a current verification code from partial verification codes corresponding to a sequence of two verification code generators in the current use set. 
However, Komano discloses wherein the composing of the current verification code 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramaswamy-Dibble for a current verification code from partial verification codes corresponding to a sequence of two verification code generators in the current use set as taught by Komano.  One of ordinary skill in the art would have been motivated to employ the teachings of Komano for the benefits achieved from the added security of utilizing a plurality of signature digests generated from partial objects and combining the secure encrypted partial objects into a combined final encrypted signature object. (see Komano paragraph [0064], lines 1-6)    

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CJ/
February 16, 2021

                                                                                                                                                                                                    
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436